DETAILED ACTION
Claims 1-15 were subject to restriction requirement mailed 07/27/2021. 	
Applicant filed a response 08/03/2021, elected claims 1-8 and withdrew claims 9-15. 
Claims 1-8 were rejected in the Office Action mailed 09/28/2021. 
Applicant filed a response12/16/2021, amended clamed 1-8, 10-11, and 13-14. 
Claims 1-15 are pending. 
Claims 9-15 are withdrawn.
Claims 1-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
It is suggested to amend “Aeropyrumpernix” to “Aeropyrum pernix” in claim 1, line 17.
The use of parentheses in the claim language, i.e., “(ATCC 7953)”, “(UTM801)”, “(CGMCC 6185)”, “(ATCC 14485)”, and “(ATCC 33923)”, recited in claim 1, lines 15-17, gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed.
In order to ensure consistency and proper antecedent basis, it is suggested to amend “the step (1)” to “the dispersing step” in claim 4, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is amended to recite, “adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, wherein a starch concentration in the starch suspension is 1 to 5 mg/mL” 1g/mL-5g/mL starch suspension” (emphasis added) (Specification, [0035]), there is no support to recite “adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, and wherein a starch concentration in the starch suspension is 1 to 5 mg/mL” (emphasis added), as presently claimed.
Regarding dependent claims 2-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the trademarks/trade names (ATCC 7953), (UTM801), (CGMCC 6185), (ATCC 14485), (ATCC 33923) and K1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe the trans-glycosidase preparation source and, accordingly, the identification/description is indefinite.
Regarding dependent claims 2-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim 4 recites, “the step (1) comprises: suspending every 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol…” (emphasis added).  However, claim 1, which claim 4 depends on, is amended to recite, “wherein a starch concentration in the starch suspension is 1 to 5 mg/mL” (emphasis added).  It is unclear how suspending every 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol can become 1 to 5 mg/mL.  The examiner interprets claim 5 as “the step (1) comprises: suspending every 10 to 25 mg of the defatted starch in 6 to 10 mL of absolute ethanol…” (emphasis added).  Clarification is requested.

Claims 7 and 8 are amended to recite “the trans-glycosidase enzyme preparation”. There is insufficient antecedent basis for this term in the claims. 

Claim 8 recites “the plant-derived trans-glycosidase preparation” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. It appears the plant-derived trans-glycosidase preparation was cancelled in the amended parent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 further limits "a preparation method of the  (emphasis added). However, parent claim 1 recites “wherein the trans-glycosidase preparation comprises a microorganism-derived trans-glycosidase obtained by fermentation of archaea or bacteria”. Thus, claim 8 fails to include all the limitations of the claim upon which it depends because claim 8 requires the trans-glycosidase to be plant derived, rather than microorganism derived as required by parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takaha et al. (US 5,827,697; Takaha), in view of Rist et al. (US 2,587,650; Rist), Sharp et al. (WO 00/19841; Sharp), Jonsson Wheat et al. (US 2016/0265013; Jonsson Wheat), and Takata et al., Structure of the cyclic glucan produced from amylopectin by Bacillus stearothermophilus branching enzyme (Takata), taken in view of evidence by Sigma-Aldrich: Starch from corn (Sigma-Aldrich), Renge et al., Enzyme Synthesis by Fermentation Method: A Review (Renge), and Convert Units: Molecular weight of Glucose (Convert Units).

Regarding claim 1, Takaha teaches a process of manufacturing a glucan having in its molecule one cyclic structure including at least 14 alpha-1,4-glucosidic bonds and at least one alpha-1,6-glucosidic bond (i.e., amylopectin-based cyclic glucan) comprising, 
reacting a raw material having an alpha-1,6-branched structure with a D-enzyme (Takaha, claim 1; col 11, lines 18-29), 
wherein an example of the raw material is waxy starch (col. 11, lines 24-29), such as waxy corn starch (col 18, line 25), which is essentially pure amylopectin, as evidenced by Sigma-Aldrich; 
wherein the D-enzyme is known to be present in microorganisms such as E. coli (col 9, lines 14-16), and is capable of catalyzing the transglycosylation reaction (col. 3, lines 15-19) (i.e., a microorganism-derived trans-glycosidase obtained from bacteria);
wherein the process for purifying D-enzyme from E. coli (i.e., a bacteria) comprises cultivating an E. coli strain using a LB liquid medium (col 9, lines 51-54), 
Takaha further teaches an example of reacting the raw material with the D-enzyme is that wherein 40 mg of waxy corn starch is dispersed in 2 mL DMSO to form a starch solution, and then adding 18 mL of a buffer solution (i.e., a starch concentration of 2 mg/mL) containing D-enzyme (col 18, lines 24-28); wherein the reaction mixture is heated at a temperature of 100 oC to denature the enzymes, thus inactivating the enzymes (col 18, lines 29-30), and the cyclic glucan is precipitated and isolated as a powder (col 18, lines 30-34) (i.e., obtaining an amylopectin-based cyclic glucan via isolation); 
wherein the number of the glucosyl residue (i.e., glucose units), which have a molecular weight of 180.156 g/mol as evidenced by Convert Units (i.e., molecular weight of each glucolsyl residue is 180.156 Da), which constitute the cyclic structure of the glucan of this invention are at least 14, preferably 14 to about 5000 (i.e., size of a cyclic structure in the amylopectin-based cyclic glucan is DP 14 to about 5000, which overlaps with the claimed range of DP 19 to DP 50, and molecular weight of 2.5 to 901 kDa, which encompasses the claimed range of 3 kDa to 9 kDa; 180.156 Da × 14 = 2522 Da = 2.5 kDa; 180.156 Da × 5000 = 900780 Da = 901 kDa), 
and wherein where the glucan has alpha-1,6-glucosidic bonds, the numbers of the alpha-1,6-glucosidic bonds may be at least one, usually 1 to 500, and preferable 1 to about 100 (col 7, lines 45-50) (i.e., 0.02% to 714% alpha-1,6-glucosidic bonds, which encompasses the claimed range of 5.0% to 7.0%; 1 /5000 *100 = 0.02%; 100 /14 *100 = 714%) . 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Takaha further teaches a method of processing starch to produce a modified glucan that has a high solubility in water, low viscosity, and can be used in food applications (col 3, lines 29-35). 

However, Takaha does not explicitly disclose (a) wherein the waxy corn starch is a defatted starch, (b) adding an acid catalyst to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, and dissolving the starch degradation product into a buffer solution, and (c) wherein the trans-glycosidase preparation has a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, as presently claimed. 
Additionally, although Takaha teaches using D-enzyme (i.e., trans-glycosidase preparation) purified from E. coli to form a glucan having in its molecule one cyclic structure, Takaha does not explicitly disclose (d) wherein the trans-glycosidase preparation is from Bacillus stearothermophilus (ATCC 7953), Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrumpernix K1, as presently claimed.

With respect to the difference (a), Rist teaches a method of defatting of starch (col 1, lines 6-10), such as corn starch (col 1, lines 11-14).

Rist is analogous art, as Rist is drawn to a method of processing starch.
In light of the motivation of minimizing the fatty content in starch as taught in Rist, it therefore would have obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the waxy corn starch of Takaha with the starch defatting method of Rist, in order to improve the properties of the starch solution, and thereby arrive at the claimed invention.
With respect to the difference (b), Sharp teaches a method of processing starch to increase the solubility in water and decrease the viscosity of the starch for use in food (page 9, lines 29-34, water solubility of modified starches is increased; page 25, lines 9-12, viscosities of the modified starches are reduced; page 25, lines 29-32, starches can be used in various food applications) and subjecting corn starch suspended in ethanol (page 29, lines 14-19) (i.e., starch suspension) to various amounts of hydrochloric acid (page 31, lines 15-18) to decrease the molecular weight of the starch (page 30, lines 4-7) (i.e., adding an acid catalyst to catalyze a degradation reaction of the starch). 
As Sharp expressly teaches, varying the concentration of starch in the starch suspension affects the molecular weight of the starch molecules after treatment with acid (page 29, Table 1, shows that higher starch concentrations in the starch suspension results in higher molecular weights after treatment with acid). Additionally, Sharp teaches that treating starch with acid decreases the molecular weights and 
Sharp is analogous art, as Sharp is drawn to water-soluble modified starches (page 1, lines 14-16) for use in food processing (page 6, lines 10-20).
In light of the motivation of subjecting corn starch suspended in ethanol to hydrochloric acid taught in Sharp, it therefore would have been obvious to one of ordinary skill in that art prior to the effective filing date of the claimed invention to incorporate the process of the starch degradation reaction of Sharp in to degrade the waxy corn starch in the process of Takaha, in order to increase the water solubility of the waxy corn starch, and thereby arrive at the claimed invention.

With respect to the difference (c), Jonsson Wheat teaches the use of enzymes in transglycosylation reactions of saccharides, and carrying out branching [0009]-[0010] transglycosylation reactions using a glucosyltransferase [0019]-[0020] (i.e., a trans-glycosidase preparation) that has preferential transferase activity (i.e., sugar chain branching activity) over hydrolase activity (i.e., depolymerization activity), and preferably the transferase reaction occurs at least at twofold rate of hydrolysis, more preferably at 20-fold rate, or 100-fold rate, over the hydrolysis reaction [0021] (i.e., a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30). 
As Jonsson Wheat expressly teaches, it is advantageous to use an enzyme that has preferential transfer activity over hydrolase activity [0021], since an enzyme with 
Jonsson Wheat is analogous art, as Jonsson Wheat is drawn to a method of modifying a polysaccharide using a bacterial derived enzyme to add branches to the polysaccharide [0028], [0010]. 
In light of the motivation of using a glucosyltransferase enzyme with a transferase activity rate of 100-fold over the hydrolase activity taught in Jonsson Wheat, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to replace the D-enzyme of Takaha with an enzyme having the preferential transferase activity over hydrolase activity of Jonsson Wheat in the process of Takaha, in order to make a highly branched molecule, and thereby arrive at the claimed invention.

With respect to difference (d), Takata teaches a process for producing large cyclic glucans from waxy rice amylopectin (i.e., waxy starch) (Abstract, lines 1-2) wherein the Dp of the ring structure is 43.5 (pg. 99, Table 3) and the molar ratio of α-1,6 linkage is 6.3% (pg. 97, Table 2), and wherein the BE (i.e., branching enzyme) from Bacillus stearothermophilus was purified to homogeneity from a cell extract of Escherichia coli (i.e., E. coli) (pg. 93, ‘Experimental’, lines 3-5) and catalyzes 
As Takata expressly teaches, the branching enzyme from Bacillus stearothermophilus is thermostable and produces large cyclic glucans from waxy rice amylopectin (abstract, lines 1-2).
Takata is analogous art, as Takata is drawn to a method of producing cyclic glucans from amylopectin (abstract, lines 1-2).
In light of the motivation of using the BE to produce cyclic glucans from amylopectin taught in Takata, it therefore would have been obvious to one of ordinary skill in the art to use the BE from the Bacillus stearothermophilus purified from a cell extract of E. coli of Takata to form the glucan having in its molecule one cyclic structure of Takaha, in order to use a thermostable enzyme and produce large cyclic glucans, and thereby arrive at the claimed invention.

Regarding claim 2, Takaha further teaches wherein the amount of the enzyme employed may be determined in connection with the reaction time, and the concentration of the substrate (i.e., the starch) and is usually about 50 to about 10,000 units per 1 g of the substrate (col 12, lines 42-47) (i.e., an amount of the trans-glycosidase preparation added in the dissolving step is 600 to 1000 U of the trans-glycosidase preparation per 10 to 25 g of the defatted starch).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), for the amount of the enzyme added.

Regarding claim 5, Takaha further teaches wherein the substrate concentration (i.e., starch concentration) is normally about 0.1 to about 30%, in view of the DP of the substrate used (col 12, lines 35-38).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), for the starch concentration.
Regarding claim 6, Takaha further teaches the temperature of the reaction mixture is in the range of from about 10 oC to about 90 oC, in view of the reaction rate and efficiency, and the stability of the enzyme (col. 12, lines 28-32), and the reaction time is terminated in about 1 hour to about 48 hours (col. 12, lines 42-46).
Although Takaha does not explicitly teach that the starch solution including the buffer solution is heated to the range of about 10 oC to about 90 oC before adding the D-enzyme in the starch solution, it would have been obvious to one of ordinary skill to have the starch solution at the reaction temperature, which includes the presently claimed, before adding the D-enzyme in the starch solution, in order to obtain a reaction immediately, then adding the D-enzyme to the starch solution, maintaining the temperature and reacting for about 1 hours to about 48 hours, including the presently claimed, in order to sufficiently form the glucan in Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, and thereby arrive at the claimed invention.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), for the temperature and for the reaction time.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, as applied to claim 1, further in view of Parekh et al. (WO 2014/190294; Parekh).

Regarding claim 3, while Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata teaches the limitation of claim 1, Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata does not explicitly disclose wherein in the dispersing step, the acid catalyst is prepared as an aqueous solution with a pH value of 2.5 to 4.0 for catalysis, and a volume ratio of the added amount of the acid catalyst aqueous solution to the starch suspension is 10 to 100 : 6 to 10.
With respect to the difference, Parekh teaches pretreating biomass compositions [00161], such as starch [00123], to reduce the size of the particles [00161], such as by hydrolyzing biomass solids in a non-neutral aqueous medium at a pH that is less than 4 [00215], and wherein the hydrolysis of a pretreated biomass composition (i.e., starch) comprises,
hydration of the pretreated biomass composition in a non-neutral aqueous medium comprising,

wherein the amount of acid is from about 0.1% to about 50% v/w by dry biomass weight of one or more acids [00218] (i.e., a volume ratio of the added amount of the acid catalyst aqueous solution to the starch suspension is 10 to 100 : 6 to 10; [00123] the term biomass can refer to starch).
Although Parekh does not explicitly teach a volume ratio of the added amount of the acid catalyst aqueous solution to the starch suspension is 10 to 100 : 6 to 10, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to add between about 0.1% to about 50% v/w by dry biomass weight (i.e., by dry starch weight) of acid as taught by Parekh in the starch suspension with a starch concentration of 2 mg/mL taught by Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, because this amount of acid produces saccharide polymers [00218] (i.e., is a sufficient amount of acid to degrade the starch), and thereby arrive at the claimed invention.
When a non-neutral aqueous medium of acid used in a concentration of 50% v/w by dry biomass weight is added to a biomass composition (i.e., starch suspension) with a biomass concentration of 2 mg/mL, the volume ratio of the added amount of non-neutral aqueous medium (i.e., the acid catalyst aqueous solution) to the biomass composition is 10:10. Furthermore, diluting the acid in the non-neutral aqueous medium to achieve the desired pH thereby reduces the concentration of acid added to the biomass composition to between about 0.1% to about 50% v/w by dry biomass weight 
As Parekh expressly teaches, pretreating the biomass, such as with acid, can render the biomass more susceptible to attack by enzymes [00131], since such pretreatment reduces the size of biomass solids, consequently increasing the accessibility of enzymes to the polysaccharides [00161]. 
Parekh is analogous art, as Parekh is drawn to a method of processing biomass (i.e., starch) using chemical and enzymatic treatments ([00161] pretreatment of biomass can comprise chemical and/or biochemical processes; [00168] biochemical processes include treatment with enzymes). 
In light of the motivation of treating biomass in a non-neutral aqueous medium comprising a pH of less than 4 and from about 0.1% to about 50% v/w by dry biomass weight of one or more acid taught in Parekh, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute in the non-neutral aqueous medium pH value and amount of acid added to the biomass composition taught by Parekh in for the degradation reaction step of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, in order to increase the 

Regarding claim 4, while Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata teaches the limitation of claim 1, Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata does not explicitly disclose (a) wherein the step (1) comprises: suspending every 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution, and reacting at 20 to 60 oC, and (b) reacting for 30 to 120 minutes, as presently claimed.
With respect to the difference (a), Sharp further teaches a method of treating starch with hydrochloric acid to reduce the molecular weight of the modified starch (page 30, lines 4-7) (i.e., degrade the starch) and treating starch at 20o – 22oC with various concentrations of hydrochloric acid (page 29, lines 14-16) comprising,
suspending unmodified starch in ethanol (page 29, lines 14-19);
wherein various concentrations of hydrochloric acid (i.e., acid catalyst solution) between 10 mL and 100 mL were added (page 29, table 1).
As Sharp expressly teaches, varying the concentration of starch in the starch suspension affects the molecular weight of the starch molecules after treatment with acid (page 29, Table 1, shows that higher starch concentrations in the starch suspension results in higher molecular weights of the modified starch after treatment with acid). Additionally, Sharp teaches that treating starch with acid decreases the molecular weights and increases the water solubility of the starch (page 9, 28-34, water 
Sharp is analogous art, as Sharp is drawn to water-soluble modified starches (page 1, lines 14-16) for use in food processing (page 6, lines 10-20).
In light of the motivation of suspending starch in ethanol at 20o – 22oC with various concentrations of hydrochloric acid between 10 mL and 100 mL taught in Sharp, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute in ethanol as the solvent in the starch suspension and to use the amount of acid taught in Sharp for the defatted starch degradation reaction of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, in order to decrease the molecular weight and increase the solubility of the starch, and thereby arrive at the claimed invention.

With respect to the difference (b), Parekh teaches pretreating biomass compositions [00161], such as starch [00123], to reduce the size of the particles [00161] (i.e., degrade the starch), such as by hydrolyzing with an acid treatment [0029], and wherein the biomass composition (i.e., starch) is hydrolyzed in a non-neutral aqueous medium for a time sufficient to produce the composition comprising saccharide polymers (i.e., time sufficient to degrade the starch), which can be from about 1 minute to about 120 minutes [00227].
As Parekh expressly teaches, pretreating a biomass composition, such as with chemical processes, reduces the size of biomass solids, which increases the accessibility of enzymes to the polysaccharide [00161]. 

In light of the motivation of hydrolyzing the biomass composition for a time of about 1 minute to about 120 minutes taught in Parekh, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the time for treatment in a non-neutral aqueous solution as taught in Parekh for the degradation reaction of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata because a time of about 1 minute to about 120 minutes is a time sufficient to produce the yield of saccharide polymers, and thus is a sufficient amount of time for the degradation reaction to degrade and reduce the size of the starch to increase enzyme accessibility of the starch, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, as applied to claim 1, further in view of Addgene: Creating Bacterial Glycerol Stocks for Long-term Storage of Plasmids (Addgene), OpenWetWare: Protein Expression and Purification (OpenWetWare), and Lin et al., (CN 105602875 A; Lin). 
Regarding claim 7, Takaha further teaches wherein the process for purifying the D-enzyme from E. coli comprises cultivating an E. coli strain at 37oC (i.e., constant temperature) using a LB liquid medium (col 9, lines 52-55), which is a process known as 
wherein maltose is added to the medium, the E. coli is further cultivated at 37o C, and the medium is centrifuged to collect the bacteria (col 9, lines 55-60) (i.e., centrifuging to collect a bacterial cell);
wherein the active fraction is collected, ammonium sulfate is added centrifuged, the supernatant is loaded onto a Phenyl Toyopearl 650M column, then the D-enzyme active fraction is collected and the D-enzyme is purified (col 9, line 65 – col, 10, line 11) (i.e., obtaining the trans-glycosidase enzyme preparation). 
	Although there are no explicit disclosures on the speed and the time of centrifugation as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).

	
However, Takaha does not explicitly disclose (a) a bacterial solution stored in a glycerol tube, (b) taking a bacterial solution and inoculating it into a sterilized seed LB medium for culture under sterile conditions, and wherein the fermentation comprises inoculating a seed solution after activation culture into a fermentation LB medium and incubating in a constant temperature shaker to a bacterial concentration of OD600 of 0.6, discarding the supernatant, and (c) the steps of lyophilization and pulverization, as presently claimed. 

With respect to the difference (a), Addgene teaches a method of processing a liquid bacterial culture (Addgene, ‘Protocol’; ‘Tips and FAQ’) and a process for storing and recovering bacteria from a glycerol stock in a 2 mL screw top tube (i.e., glycerol tube) (Addgene, ‘Protocol’).
As Addgene expressly teaches, bacterial glycerol stocks are important for long-term storage, as the addition of glycerol stabilizes the frozen bacteria, preventing damage to the cell membranes and keeping the cells alive, and thus a glycerol stock of bacteria can be stored stably at -80oC for many years (Addgene, ‘Background Information’).
Addgene is analogous art, as Addgene is drawn to a method of processing a bacterial culture (Addgene, ‘Protocol’; ‘Tips and FAQ’).
E. coli in the process of synthesizing the BE from Bacillus stearothermophilus of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, in order to use a bacteria source that is stored stably wherein the bacteria cells are kept alive, and thereby arrive at the claimed invention.

With respect to the difference (b), OpenWetWare teaches to pick a colony or two and add to the LB broth/ampicillin starter flask (i.e., LB liquid medium) and incubate at 37oC (page 1, Step 2), and 
take competent cell stock aliquot out of -80oC freezer (page 1, Step 1a),
heat shock the competent cells and add the heat shocked cells to 1 mL of LB broth in a sterile culture tube (page 1, Step 1c – 1d) (i.e., inoculating into a sterilized seed LB medium for culture under sterile conditions) and plate the cell culture onto LB agar plates (page 1, Step 1e),
pick a colony or two from your plate using a sterile inoculation loop and add to the LB/ampicillin starter flask (page 1, Step 2b) (i.e., inoculating a seed solution after activation culture into a fermentation LB medium), 
incubate in a shaker at 37oC (i.e., constant temperature shaker) until the OD @ 600 nm (i.e., OD600) is 0.5 to 1.5 OD (page 1, Step 2b) (i.e., which encompasses the claimed OD600 of 0.6), 
and centrifuge your bacteria at 5,000 RPM saving the cell pastes each time (page 2, Step 3d) (i.e., discard the supernatant to collect a bacterial cell).

OpenWetWare is analogous art, as OpenWetWare is drawn to a method for making a starter culture (page 1, Step 2) (i.e., fermentation of bacteria) and purifying a protein (page 3, Step 5).
In light of the motivation of using the method of making a starter culture taught in OpenWetWare, it therefore would have been obvious to one of ordinary skill in the art to incorporate the adding competent cells to LB broth, plating the cell culture onto LB agar plates, selecting a colony or two from the plate and adding to the LB/ampicillin starter flask, and incubating in a shaker to the OD @ 600 nm of OpenWetWare in to the process of synthesizing the BE from Bacillus stearothermophilus of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, in order to successfully make a starter culture and avoid problems of extremely dense starter cultures, and thereby arrive at the claimed invention.

With respect to the difference (c), Lin teaches fermenting and culturing bacteria at 37oC (Lin, page 4, Example 1, step (2)) and concentrating the fermentation liquid to obtain the mycelium concentration, freeze drying (lyophilization) by putting the mycelium concentration in the freezer dryer, and vacuum-grinding the freeze-dried material to mill into freeze-dried powder (i.e., pulverization) (Lin, page 5, Example 1, step (5) – step (6)).

Lin is analogous art, as Lin is drawn to preparation method of freeze-dried power of bacteria (Lin, page 2, ‘technical field’) (i.e., microorganism derived) comprising fermentation (Lin, page 4, Example 1, step (4)).
In light of the motivation of using lyophilization and vacuum-grinding taught in Lin, it therefore would have been obvious to one of ordinary skill in the art to incorporate the lyophilization and vacuum-grinding steps of Lin in the process of synthesizing the BE from Bacillus stearothermophilus of Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, in order to make the BE suitable for storage at room temperature, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takaha in view of Rist, Sharp, Jonsson Wheat, and Takata, as applied to claim 1, further in view of Bresolin, et al., Characterisation of disproportionating enzyme from wheat endosperm (Bresolin), Dai, et al., Comparison of starch accumulation and enzyme activity in grains of wheat cultivars differing in kernel type (Dai), and Maciel Filho, et al., Drying of α-amylase by spray drying and freeze-drying – a comparative study (Maciel Filho). 

Regarding claim 8, Takaha further teaches a method of preparing D-enzyme from potato tuber (i.e., plant-derived trans-glycosidase preparation) comprising,
homogenizing a potato tuber in 20 mM Tris-HCl buffer containing 5 mM 2-mercaptoethanol buffer, (col 14, lines 60-62);

loading onto a Q-Sepharose column (i.e., separating and purifying by ion exchange column) (col 14, line 63);
collecting the D-enzyme active fraction (i.e., collecting active ingredients) (col 15, lines 10-11).
	
However, Takaha does not explicitly disclose wherein a preparation method of the plant-derived trans-glycosidase preparation comprises the steps of (a) purifying by gel chromatography, (b) weighing cereal grains at the filling stage, and (c) obtaining an enzyme preparation by lyophilizing active ingredients, as presently claimed.

With respect to the difference (a), Bresolin teaches a method of preparing D-enzyme from wheat endosperm (i.e., plant-derived trans-glycosidase preparation) comprising,
collecting 3 g of developing endosperm from T. aestivum cv. (page 22, col 2, paragraph 3) (i.e., wheat endosperm);
homogenizing the endosperm with buffer, separating by centrifugation (page 22, col 2, paragraph 3);
semi-purifying using a Superdex 200 10/300 GL size exclusion column (page 23, col 1, paragraph 2) (i.e., gel chromatography);
further purifying using a Mono-Q 10/300 GL anion exchange column (page 23, col 1, paragraph 3) (i.e., ion exchange column).

Bresolin is analogous art, as Bresolin is drawn to using a cereal endosperm derived enzyme to modify starch (page 29, col 2, paragraph 1, D-enzyme is used to elongate the outer chains of starch as well as degrade starch). 
In light of the motivation of using D-enzyme obtained from wheat endosperm taught in Bresolin, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute the wheat endosperm derived D-enzyme of Bresolin in for the potato-derived D-enzyme of Takaha, in order to utilize maltoheptose as a glucan donor, and thereby arrive at the claimed invention.

With respect to the difference (b), Dai teaches starting a starch reaction by adding enzyme extract (page 157, col 1) and wherein a method of preparing starch branching enzyme (SBE) from winter wheat (page 154) comprises,
collecting spikes from 7 days after anthesis (DAA) until maturity at 7-day intervals and frozen until assayed (page 155, paragraph 2) (i.e., collecting cereal grains at the 
weighing 5-10 frozen grains (page 156, col 1) (i.e., weighing cereal grains at the filling stage);
homogenizing in an extraction buffer and then centrifuging (page 156 col 1).
As Dai expressly teaches, the activity of SBE increases during the filling stage, reaches a maximum activity at mid grain-filling stage and remains high under optimum watering conditions (page 154, col 1 and page 160, Fig. 8).
Dai is analogous art, as Dai is drawn to using a cereal grain derived enzyme to modify starch (page 157, col 1, the reaction mixture contained starch and the reaction was started by adding crude enzyme extract).
In light of the motivation of collecting grains from spikes between 7 DAA and maturity (i.e., at the filling stage) taught in Dai, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute the grains at the filling stage in for the developing endosperm grains in the enzyme preparation method of Takaha in view of Bresolin, in order to obtain an enzyme with higher activity, and thereby arrive at the claimed invention.

With respect to the difference (c), Maciel Filho teaches reacting starch using alpha-amylase (page 627, col 1, paragraph 4) and wherein an enzyme preparation method comprises,

As Maciel Filho expressly teaches, lyophilizing is a method of preserving of biological materials such as enzymes (page 626, col 1). Furthermore, Maciel Filho teaches that lyophilizing results in more complete drying, which implies better potential for storage, and greater preservation of enzyme activity than other methods of drying, such as spray drying (page 630, col 1, freeze drying resulted in a more complete drying and preserved more enzyme activity; page 628, col 1, lower water activity of a dried product implies better potential for storage) and is a preferred method for drying thermolabile enzymes or for process that require the use of dehydrated enzyme with high enzymatic activity (page 630, col 2). 
Maciel Filho is analogous art, as Maciel Filho is drawn to the treatment of enzymes for industrial use, such as the pharmaceutical industry (page 626, col 1, purpose to compare methods of drying enzymes for industrial use; page 630, col 1, use of enzymes treated by the method of freeze drying is advisable for processes in the pharmaceutical industry). 
In light of the motivation of using the lyophilizing method taught in Maciel Filho, it therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to add the lyophilizing process of Maciel Filho to the preparation method of the D-enzyme in Takaha, in order to preserve the enzyme while . 

Response to Arguments
In response to the amendments in claims 1, 3-5, and 7-8, and in the specification, the previous specification objections, claim objections and 35 U.S.C. 112(b) rejections are withdrawn from the record.  However, the amendments necessitate new sets of 35 U.S.C. 112(a) rejections, 35 U.S.C. 112(b) rejections and 35 U.S.C. 112(d) rejections, as set forth above.

In response to amendments, regarding a “starch concentration in the starch suspension is 1 to 5 mg/mL” and “bacterial…” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Takaha et al. (US 5,827,697; Takaha), in view of  Rist et al. (US 2,587,650; Rist), Sharp et al. (WO 00/19841; Sharp), Bresolin, et al., Characterisation of disproportionating enzyme from wheat endosperm (Bresolin), and Jonsson Wheat et al. (US 2016/0265013; Jonsson Wheat), taken in view of evidence by Sigma-Aldrich: Starch from corn (Sigma-Aldrich) would not meet the present claims.  Therefore, the previous 35 U.S.C. 103 rejections over Takaha, in view of Rist, Sharp, Bresolin, and Jonsson Wheat, taken in view of evidence by Sigma-Aldrich and over Takaha in view of Rist, Sharp, Bresolin and Jonsson Wheat, as applied to claim 1, further in view of Parekh et al. (WO 2014/190294; Parekh), and Takaha in view of Rist, Sharp, Bresolin and Jonsson Wheat, as applied to claim 1, further in view of Dai, et al., Comparison of starch accumulation and enzyme activity in grains of wheat cultivars differing in kernel type (Dai), and Maciel Filho, et al., Drying of α-amylase by spray drying and freeze-drying – a comparative study (Maciel Filho), are withdrawn from the record.  However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Takaha, in view of Rist, Sharp, Jonsson Wheat, and Takata et al., Strucure of the cyclic glucan produced from amylopectin by Bacillus stearothermophilus branching enzyme (Takata), taken in view of evidence by Sigma-Aldrich, Renge et al., Enzyme Synthesis by Fermentation Method: A Review (Renge), and Convert Units: Molecular weight of Glucose (Convert Units), as set forth above.

Applicant primarily argues:

“Among the many differences between the claimed invention and the method described in Takahara et al. are at least the following key points: (a) selection of defatted starch as the starch raw material; (b) suspending the starch at a concentration of 1 g/mL to 5 g/mL, treating this with an acid solution, and then dispersing the solution into a buffer solution; (c) use of transglucosidase from cereal grain endosperm extraction, where the ratio of sugar chain branching activity to depolymerization activity is greater than 30.”
Remarks, p. 12

The examiner respectfully traverses as follows:

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Takaha does not expressly teach the claimed defatted starch, starch suspension with a starch concentration of 1 g/mL to 5 g/mL, treating the starch suspension with an acid solution and then dispersing the solution into a buffer solution, and the use of transglucosidase from cereal grain endosperm extraction, where the ratio of sugar chain branching activity to depolymerization activity is greater than 30. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Takaha does not disclose the entire claimed invention. Rather, Rist, Sharp, Jonsson Wheat, and Takata are relied upon to teach claimed elements missing from Takaha. See pages 7-13 of the Office Action above.

Applicant further argues:

“Regarding difference (c), none of the cited references, either considered individually or in combination, disclose or suggest that the source of the enzyme must be from the microbes now recited in amended claim 1. Takahara et al. only discloses that the enzyme is derived from E. coli and does not disclose the specific bacterial source now recited in amended claim 1. Rist et al. and Sharp et al. do not describe the preparation process of glucan. The enzyme described in Bresolin et al. is derived from wheat and other plant sources. Johnsson et al. describe methods employing only an E. coli-derived transferase. References 6 and 7 are silent on this point. Dai et al. describes only the activity of related amylase in wheat grains, and Filho et al. is silent with respect to such enzymes.”


The examiner respectfully traverses as follows:
Firstly, as set forth above, regarding Takaha not disclosing the specific bacterial source now recited in amended claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Takaha does not expressly teach the specific bacterial source now recited in amended claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Takaha does not disclose the entire claimed invention. Rather, Rist, Sharp, Jonsson Wheat, and Takata are relied upon to teach claimed elements missing from Takaha. See pages 7-14 of the Office Action above.

	Secondly, regarding Rist, Sharp, Bresolin, Jonsson Wheat, Dai and Maciel Filho, it is noted that while Rist, Sharp, Bresolin, Jonsson Wheat, Dai and Maciel Filho do not disclose all the features of the present claimed invention, Rist, Sharp, Bresolin, Jonsson Wheat, Dai and Maciel Filho are used as teaching references. Namely Rist teaches a method of defatting of starch in order to improve the properties of the starch solution, Sharp teaches subjecting starch to various amounts of hydrochloric acid in order to decrease the molecular weight and increase solubility of the starch in water, Bresolin teaches obtaining D-enzyme from wheat endosperm in order to utilize maltoheptose, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732